UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto . Commission File No. 000-24537 DYAX CORP. (Exact Name of Registrant as Specified in its Charter) Delaware 04-3053198 (State of Incorporation) (I.R.S. Employer Identification Number) 55 Network Drive, Burlington, MA 01803 (Address of Principal Executive Offices) (617) 225-2500 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant has submitted electronically and posted on it corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YES ý NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of "accelerated filer", "large accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filerý Non-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YES o NO ý Number of shares outstanding of Dyax Corp.’s Common Stock, par value $0.01, as of April 22, 2013: 100,254,556 DYAX CORP. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1 - Financial Statements Page Consolidated Balance Sheets (Unaudited) as of March 31, 2013 and December 31, 2012 3 Consolidated Statements of Operations and Comprehensive Loss (Unaudited) for the three months ended March 31, 2013 and 2012 4 Consolidated Statements of Cash Flows (Unaudited) for the three months ended March 31, 2013 and 2012 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 33 Item 4 - Controls and Procedures 33 PART II OTHER INFORMATION 33 Item 1A - Risk Factors 33 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 6 - Exhibits 53 Signatures 54 Exhibit Index 55 2 PART I – FINANCIAL INFORMATION Item 1 – FINANCIAL STATEMENTS Dyax Corp. and Subsidiaries Consolidated Balance Sheets (Unaudited) March 31, December 31, (In thousands, except share data) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventory Other current assets Total current assets Fixed assets, net Restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Current portion of deferred revenue Current portion of long-term obligations Total current liabilities Deferred revenue Notes payable Long-term obligations Deferred rent and other long-term liabilities Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock, $0.01 par value; 1,000,000 shares authorized; 0 shares issued and outstanding — — Common stock, $0.01 par value; 200,000,000 shares authorized;99,985,891 and 98,798,065 shares issued and outstanding at March 31, 2013 and December31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 3 6 Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 3 Dyax Corp. and Subsidiaries Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended March 31, (In thousands, except share and per share data) Revenues: Product sales, net $ $ Development and license fees Total revenues, net Costs and expenses: Cost of product sales Research and development expenses Selling, general and administrative expenses Restructuring costs — Total costs and expenses Loss from operations ) ) Other income (expense): Interest and other income 5 25 Interest and other expenses ) ) Total other expense, net ) ) Net loss ) ) Other comprehensive income: Unrealized loss on investments (3
